DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Applicant has provided evidence that Applicant intends the term “computer readable storage medium” to include non-statutory matter. Applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph [0068] of the specification). The words “storage” and/or “recording” are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to instead read as a “non-transitory computer-readable storage medium.”

Would Be Allowable Subject Matter
Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of would be allowable subject matter:  
As per claims 19: 
Though Wang et al., (US 2020/0242734 A1), part of the prior art of made record, teaches reducing computation of a neural network by reducing input through the use of smaller image processing on a convolutional neural network with a reduced number of nodes in paragraph [0295].
And though Yan et al., (US 2020/0234130 A1), part of the prior art of made record, teaches the reducing of a neural network thought channel scaling factors to reduce layers of a neural network in paragraph [0245].
And though Yamamoto et al., (US 2019/0378014 A1), part of the prior art of made record, teaches the use of statistics to reduce an overall computation in a neural network by using statistics to limit the channels of a neural network in paragraph [0076].
The primary reason for marking of would be allowable subject matter of independent claim 19 in the instant application, is the combination with the inclusion in these claims of the limitations of a computer program product:
“for reducing computation of a deterministic computation layer in a neural network, … obtaining a statistical model for a selection layer of the neural network, the statistical model indicating probabilities that corresponding values are selected by the selection layer, the statistical model being generated using historical data; selectively performing a subset of a plurality of deterministic computations on new input data to the neural network, the plurality of deterministic computations being associated with the deterministic computation layer, the selective performance of the deterministic computations being based at least in part on the statistical model and generating a computation result; and outputting the computation result to another layer in the neural network.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the reducing of a computation of a neural network, it does not teach that a statistical model based on historical data is used to selectively determine input data for a neural network for selective computation of input data in the neural network for reducing computation of a layer in a neural network.
Dependent claim(s) 19 are would be allowable at least for the reasons recited above as including all of the limitations of the would be allowable independent base claim 19 upon which claim 20 depends.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As per claims 1 and 11, taking claim 1 as exemplary: 
Though Wang et al., (US 2020/0242734 A1), part of the prior art of made record, teaches reducing computation of a neural network by reducing input through the use of smaller image processing on a convolutional neural network with a reduced number of nodes in paragraph [0295].
And though Yan et al., (US 2020/0234130 A1), part of the prior art of made record, teaches the reducing of a neural network thought channel scaling factors to reduce layers of a neural network in paragraph [0245]
And though Yamamoto et al., (US 2019/0378014 A1), part of the prior art of made record, teaches the use of statistics to reduce an overall computation in a neural network by using statistics to limit the channels of a neural network in paragraph [0076].
The primary reason for marking of allowable subject matter of independent claims 1 and 11, taking claim 1 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a system and method comprising:
“A system of reducing computation of a deterministic computation layer in a neural network, comprising… the statistical model indicating probabilities that corresponding values are selected by the selection layer, the statistical model being generated using historical data; selectively perform a subset of a plurality of deterministic computations on new input data to the neural network, the plurality of deterministic computations being associated with the deterministic computation layer, the selective performance of the deterministic computations being based at least in part on the statistical model and generating a computation result; and output the computation result to another layer in the neural network; and a memory coupled to the processor and configured to provide the processor with instructions.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the reducing of a computation of a neural network, it does not teach that a statistical model based on historical data is used to selectively determine input data for a neural network for selective computation of input data in the neural network for reducing computation of a layer in a neural network.
Dependent claim(s) 2-10 and 12-18 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 and 11 upon which claims 2-10 and 12-18 depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124